Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/26/2022 has been entered.

Election/Restrictions
Applicant’s election of group III, in the reply filed on 9/12/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-4, 6, 9, 12, 16, 20-25 and 27 are withdrawn for examination because they draw to nonelected invention, there being no allowable generic or linking claim. 
Claims 28 and 44-51 are under examination. 
Priority
This application is a 371 of PCT/IL2017/050801 (filed 7/13/2017) which has a PRO 62/363,672 (filed 7/18/2016).

Maintenance of Rejections (including modification due to amendment):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 28, 46-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Varghese (Clinical Proteomics, 2013, 10:19, pages 1-9).
Varghese teaches a method of measuring chitotriosidase/chitinase 1 activity in cerebrospinal fluid sample from amyotrophic lateral sclerosis patient (page 1, abstract). 
For Claim 28: the reference teaches a method comprising: obtaining a biological sample/ cerebrospinal fluid from an ALS subject (page 4, Fig. 2A, page 5, right column, 1st full paragraph++), measuring the concentration of CHIT1 (chitinase 1/chitotriosidase, page 4, Fig. 2A), in the sample from the subject (page 7, right column, 2nd full paragraph++) and comparing the level of CHIT1 with a control sample (page 1, abstract, line 7++): ten-fold increase (page 1, abstract, line 7, page 3, Table 1) as biomarker to track ALS progression (page 3, right column, 3rd paragraph, line 12++.
For claims 46-51, recite mental step and/or necessary result of the active method steps of claim 28 by data processing (correlating/comparing with existing data base), no specific/distinct score/slope is claimed, therefore the measured concentration of CHIT1 meets claim limitations of any intended comparison/correlation.

Response to Argument
Applicant’s arguments filed 6/26/2022 have been fully considered but they are not persuasive.
Applicant argued that Varghese does not teach/suggest a method for determining progression of amyotrophic lateral sclerosis in an ALS subject.
It is the examiner’s position that Varghese teaches all the claimed method steps of claim 28 as describe above including comparing (with normal/control sample, page 2, Fig. 1 and page 3, Table) and determining (which recites mental steps and/or necessary result of the recited active method steps) progression of ALS (page 3, right column, 3rd paragraph, line 12++).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 28, 45-47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagliardini (J of the Neurological Sciences, 2015, 348:245-250).
Pagliardini teaches a method of measuring chitotriosidase/chitinase 1 activity in blood sample from amyotrophic lateral sclerosis patient (page 245, abstract, line 2++). 
For Claim 28: the reference teaches a method comprising: obtaining a blood sample from an ALS subject (page 245, abstract, line 3++), measuring the concentration of CHIT1 (page 247, Fig. 1), comparing (with healthy subject, page 247, Fig. 1) and determining the progression of ALS (page 245, abstract, line 2++, page 248, right column, 1st full paragraph++).
For Claim 45: the reference teaches said concentration of CHIT1 is the pretreatment concentration of CHIT1 because exclusion criteria include drug treatment (page 246, left column, 4th paragraph, line 8++). 
For Claims 46-47: the reference teaches said concentration of CHIT1 is correlated with pretreatment ALS-FRS-R score (page 247, left column, 1st paragraph++ and 6th paragraph++, page 248, Table 3).

Response to Argument
Applicant’s arguments filed 6/26/2022 have been fully considered but they are not persuasive.
Applicant argued that Pagliardini does not teach/suggest the claimed method “which the slope of disease progression is calculated from several in-clinic ALS-FRS-R and SVC measurement over a period of time and for patients with diverse disease stages and disease rates and was shown to correlate with CHIT1 levels”.
It is the examiner’s position that Pagliardini teaches all the claimed method steps of claim 28 as describe above including comparing (with healthy/control subject, page 247, Fig.1) and determining (which recites mental steps and/or necessary result of the recited active method steps) progression of ALS (page 248, right column, 1st full paragraph++, “Chit activity may be helpful to identifying subgroups of patients with high chit activity levels who show a rapid course of the disease and …”, page 248, right column, 1st full paragraph, line 7++). “over a period of time and patients with diverse disease stages…” is not recited in any of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 28 and 44-51 are rejected under 35 U.S.C. 103(a) as being unpatentable over Verghese/Pagliardini in view of Tarasiuk (J Neural Transm, 2012, IDS) and Petrou (JAMA Neurol. 201673(3):337-344).
Verghese/Pagliaridini teaches what is above as applied.
Verghese/Pagliaridini does not teaches measuring MCP-1 concentration in said sample as recited in claim 44, the concentration of CHIT1 is the pretreatment concentration as recited in claim 45.
Tarasiuk teaches increased concentration of MCP-1 as a CSF biomarkers in ALS (page 749, Table 1, row 8, page 752, left column, 4th full paragraph, line 4++) and the correlation to clinical parameters such as the stage of the disease or the progression rate (page 747, right column, 2nd paragraph, line 2++), therapeutic monitoring/progress of ALS (page 747, left column, abstract, line 18++, page 747, right column, 2nd paragraph, line 2++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to measure MCP-1 concentration as additional marker during ALS progression.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to made the modification because all the cited references teaches discovery of biomarkers for monitoring disease progression and therapeutic options for ALS subject (Varghese, page 1, left column, 12++) and Tarasiuk teaches increased concentration of MCP-1 as a CSF biomarkers in ALS (page 749, Table 1, row 8, page 752, left column, 4th full paragraph, line 4++) and the usefulness for therapeutic monitoring of ALS progress (page 747, left column, abstract, line 18++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method, and use MCP-1 as additional marker for ALS progression monitoring are routine and know in the art.

Petrou teaches use of ALS-FRS-R score/slope (page 340, left column, 2nd full paragraph++, page 341, Fig. 2) and vital capacity slope/score (page 342, Fig. 3) pretreatment and posttreatment (page 339, Fig. 1) to quantitative measure the progression of the efficacy of ALS treatment/therapy (page 340, left column, 1st full paragraph++, page 343, left column, 1st full paragraph, line 8++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use ALS-FRS-R score/slope and vita capacity slope/score (pretreatment and posttreatment) to quantify safety and efficacy of ALS treatment progression.
A person of ordinary skill in the art would have been motivated at the time of the invention was made to made the modification because Varghese teaches CHIT1 to be an important biomarker help track the progression of ALS (page 3, right column, 3rd paragraph, line 9++), Tarasiuk teaches MCP-1 among several markers to correlate to stage of ALS or progression rate (page 747, right column, 2nd paragraph, and pages 748-749, Table 1) and Petrou teaches use of ALS-FRS-R score/slope and vita capacity slope/score (page 342, Fig. 3) pretreatment and posttreatment (page 339, Fig. 1) to quantitative measure the progression of the efficacy of ALS treatment/therapy (page 340, left column, 1st full paragraph++, page 343, left column, 1st full paragraph, line 8++). In addition, it is obvious for a person of ordinary skill in the art to combine the teachings of using biomarkers: such as CHIT1 (as taught by Varghese) and MCP-1 (as taught by Tarasiuk) with ALS-RES-R score/slope (Petrou, page 342, left column, line 2++) to monitor ALS treatment progression with anticipation of success.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach the various steps of the claimed method, including use of ALS-FRS-R score/slope and vital capacity slope/score are routine and know in the art. 

Response to Argument
Applicant’s arguments filed 6/26/2022 have been fully considered but they are not persuasive.
Applicant argued that neither Varghese nor Petrou nor Tarasiuk teaches/suggests a method of using CHIT1 concentration for determining progression of ALS in an ALS subject (Petrou and Tarasiuk do not cure Varghese’s deficiencies).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413,208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
It is the examiner’s position that both Varghese and Pagliardini teaches all the claimed method steps of claim 28 as describe above including comparing (for example, in Varghese, with normal/control sample, page 2, Fig. 1 and page 3, Table) and determining (which recites mental steps and/or necessary result of the recited active method steps) progression of ALS (for example, in Varghese, page 3, right column, 3rd paragraph, line 12++). Tarasiuk teaches MCP-1 among several markers to correlate to stage of ALS or progression rate (page 747, right column, 2nd paragraph, and pages 748-749, Table 1) and Petrou teaches use of ALS-FRS-R score/slope and vita capacity slope/score (page 342, Fig. 3) pretreatment and posttreatment (page 339, Fig. 1) to quantitative measure the progression of the efficacy of ALS treatment/therapy (page 340, left column, 1st full paragraph++, page 343, left column, 1st full paragraph, line 8++), therefore, it is obvious for one skilled in the art to combine the teachings of the cited references to monitor ALS treatment progression with anticipation of success.

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/            Primary Examiner, Art Unit 1653